Citation Nr: 9901478	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-09 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.

4.  Whether new and material evidence sufficient to warrant 
reopening of the appellants claim for entitlement to service 
connection for right carpal tunnel syndrome has been 
submitted.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from August 1974 to April 
1987.

To ensure full compliance with due process requirements, this 
case is REMANDED to the Regional Office (RO) for the 
following:

Schedule a hearing before a traveling 
member of the Board of Veterans Appeals, 
consistent with the request of the 
appellant made in March 1998.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He is free to submit additional 
evidence and arguments relevant to the issues on appeal.  
Quarles v. Derwinski, 3 Vet.App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
